DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,822,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘670 patent fall within the scope of the instant claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4  and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 3,948,688 to Clark (Clark). Clark teaches a method of manufacturing a metallic material with a thermal expansion coefficient in some undefined selected range (which could be any range or value) in the embodiment of claim 1 for example,  including plastically deforming the material by applying tension in a first direction, which could be any direction (see claim 1 for example), where the metallic material comprises a first phase (since a) all materials include a first phase and b) as taught at col. 3 lines 55 to col. 4 line 20 for example), which is at least partially transformed to a second phase (austenite to martensite in claim 2 for example), where the material has a coefficient of thermal expansion which “quantifies” the thermal expansion in at least one second direction in at least the sense that all materials have a coefficient of thermal expansion which “quantifies” (numerates or reduces to a number) the thermal expansion of the material in any and all directions, thereby showing all aspects of claim 1 since (a) the first phase (austenite) of the material of Clark has a different coefficient of thermal expansion than the second phase (martensite) and (b) the steps and materials of Clark are substantially identical to those instantly claimed and would necessarily result in substantially the same thermal expansion changes.

With respect to claim 4, Clark teaches the use of an Ni-Ti material.
With respect to claim 5, Clark teaches the use of monotonic tension for example as the tension applied (see the embodiment of figure 2 of example).

Claim(s) 1, 2 and 4-6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,428,634 to Besselink et al (Besselink et al). Besselink et al  teaches a method of manufacturing a metallic material with a thermal expansion coefficient in some undefined selected range (which could be any range or value) in the embodiment of the Example in col. 5 for example,  including plastically deforming the material by applying tension (drawing) in a first direction, which could be any direction (see claim 1 for example), where the metallic material comprises a first phase (since a) all materials include a first phase and b) as taught at col. 1 line 10 to col 2 line 20 for example), which is at least partially transformed to a second, where the material has a coefficient of thermal expansion which “quantifies” the thermal expansion in at least one second direction in at least the sense that all materials have a coefficient of thermal expansion which “quantifies” (numerates or reduces to a number) the thermal expansion of the material in any and all directions, where the second direction would be perpendicular or parallel to the first direction thereby showing all aspects of claim 1 since (a) the first phase (austenite) of the material of Besselink et al has a different coefficient of thermal expansion than the second phase (martensite) and (b) the steps and materials of Besselink et al are .

With respect to claim 2, the material of Besselink et al is Ni-Ti, and the instant specification as originally filed at page 11 for example teaches that Ni-Ti alloys have a thermal expansion coefficient which falls within this range.
With respect to claim 4, Besselink et al teaches the use of an Ni-Ti material.
With respect to claim 5, Besselink et al teaches the use of drawing for example as the tension applied (see the embodiment of the Example in col. 5 of example).
With respect to claim 6, drawing as applied by Besselink et al is a texturing process as defined by the instant specification  at page 16 for example.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  It is noted that should the obviousness type double patenting rejection cited above be overcome, instant claim 3 contains allowable subject matter in that none of the cited or applied prior art show or fairly suggest applying plastic deformation in a second direction as recited in instant claim 3.

Response to Arguments
Applicant's arguments filed on 7/30/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant’s arguments and amendments have overcome the .
However, Applicant’s argument that Clark is intended for a different purpose than that of the instant invention is not persuasive, since the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s further argument that Clark does not recite or mention that the coefficient of thermal expansion of it’s material would change as a result of it’s processing is also not persuasive since as stated in the above rejections the phase changes resulting from the processing of Clark would result in a change in the coefficient of thermal expansion of the materials. Further as also stated above, since the materials and processing steps of Clark are substantially identical to those of the instant claims, the resulting changes in thermal expansion coefficients would also be expected to result.
Applicant’s further argument that Clark also applies heating and cooling is not persuasive at least because the “comprising” language of the instant claims allows for other unnamed process steps to be present in the claim.
Applicant’s argument that  Besselink et al does not teach or recite a change in thermal expansion coefficients of its material is not persuasive at least for substantially the same reasons as given with respect to Clark, i.e., there is a phase change resulting from the processing of Besselink et al which would result in a change in a thermal expansion coefficient 
Again, Applicant’s argument that Besselink et al also employs a heat treating step is not persuasive since inclusion of such a step is allowed by the instant claims for the reasons given with respect to Clark above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk